Filed 11/17/22 P. v. Dixon CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B317788
                                                           (Super. Ct. No. TA153925)
      Plaintiff and Respondent,                              (Los Angeles County)

 v.

 STANLEY DIXON

      Defendant and Appellant.


      Stanley Dixon appeals from the judgment entered after a
jury convicted him of second-degree burglary (Pen. Code,1 § 459).
The trial court sentenced him to two years in state prison and
ordered him to pay $225 in victim restitution pursuant to section
1202.4, subdivision (f). Appellant contends his conviction must
be reversed for insufficient evidence. He also contends, and the
People concede, that the abstract of judgment must be corrected


       Unless otherwise stated, all statutory references are to
         1

the Penal Code.
to reflect the court’s oral pronouncement that no fines or
assessments were to be imposed. We shall order the abstract
amended accordingly. Otherwise, we affirm.
                     STATEMENT OF FACTS
       On the night of December 24, 2020, Gissel Jacobo was in
her apartment on San Jose Street when she saw two men (later
identified as appellant and codefendant Willie Dean Outland)
exit a vehicle that was parked across the street in the alley
behind a donut shop. The two men then walked around the
building. Appellant was holding a crowbar and was hitting
power boxes. Outland subsequently got into the driver’s seat of
the vehicle, appellant got into the passenger seat, and the vehicle
drove down the alleyway with its lights off. A short time later,
Jacobo heard a window breaking and saw appellant enter the
donut shop. Outland was standing outside their vehicle, which
was now parked on the street.
       Jacobo called the police, who arrived and detained both
appellant and Outland. The donut shop’s video surveillance
cameras showed appellant breaking the window while wearing
gloves and a beanie, entering the shop, and going to the cash
register which only contained change due to prior break-ins. The
video also showed appellant holding the donut shop owner’s iPad
and rummaging through the shop’s cabinets and employee
lockers. Appellant’s gloves, beanie, and the crowbar he used to
break the window were found inside the shop. In the area where
appellant had been inside the shop, the owner found what
appeared to be a small container of rock cocaine. During an in-
field showup, Jacobo identified appellant the person she saw
enter the donut shop and Outland as the person standing outside
the vehicle.



                                 2
                             DISCUSSION
                      Sufficiency of the Evidence
       Appellant contends the evidence is insufficient to support
his burglary conviction. We disagree.
       “‘In reviewing [claims of insufficient] evidence, we must
determine “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt.” [Citation.] “[T]he court must review the whole record in
the light most favorable to the judgment below to determine
whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” [Citation.] We “‘presume in support of the
judgment the existence of every fact the trier could reasonably
deduce from the evidence.’”’” (People v. Osband (1996) 13 Cal.4th
622, 690.)
       “‘“‘“If the circumstances reasonably justify the trier of fact’s
findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a
contrary finding does not warrant a reversal of the judgment.”’
[Citations.]”’” (People v. Rodriguez (1999) 20 Cal.4th 1, 11.) A
jury is best able to evaluate inconsistencies in testimony, in order
to determine which facts have been shown to be true. (See People
v. Barnes (1986) 42 Cal.3d 284, 306.) A single witness’s
testimony may be sufficient to support a conviction unless it must
be rejected because the events described were impossible or
inherently improbable. (People v. Young (2005) 34 Cal.4th 1149,
1181.) A defendant may not reargue the evidence on appeal, and




                                  3
we do not reassess witness credibility. (People v. Thompson
(2010) 49 Cal.4th 79, 124-125.)
       Section 459 provides in relevant part that “[e]very person
who enters . . . any store . . . with [the] intent to commit grand or
petit larceny or any felony is guilty of burglary.” (§ 459.) “[T]he
intent required for . . . burglary is seldom established with direct
evidence but instead is usually inferred from all the facts and
circumstances surrounding the crime. [Citations.]” (People v.
Lewis (2001) 25 Cal.4th 610, 643.)
       The evidence is plainly sufficient to support the jury’s
finding that appellant entered the donut shop with the intent to
commit a theft. Appellant’s arguments to the contrary largely
disregard the standard of review, which requires us to view the
evidence in the light most favorable to the judgment. Appellant
wore gloves and used a crowbar to break into a donut shop late at
night. As soon as he entered the shop, he went straight to the
cash register. He was also shown in possession of the owner’s
iPad and rummaging through cabinets and employee lockers.
Moreover, drugs were found in the area where appellant had
been, which supported an inference that the drugs belonged to
him and that he was looking for money to buy more drugs. This
evidence overwhelmingly supports the jury’s finding that
appellant had the intent to commit a theft when he entered the
donut shop and that he was thus guilty of burglary. Appellant’s
claim of insufficient evidence thus fails.
              Correction Of Abstract Of Judgment
       Appellant also contends, and the People concede, that the
abstract of judgment must be corrected to reflect that no fines or
assessments were imposed. At sentencing, the court ordered
appellant to pay $225 in victim restitution pursuant to section



                                  4
1202.4, subdivision (f). Although the court also initially ordered
appellant to pay a $300 restitution fine (§ 1202.4, subd. (b)), a
stayed $300 parole revocation fine (§ 1202.45), a $30 criminal
conviction assessment (Gov. Code, § 70373) and a $40 court
operations assessment (§ 1465.8), it subsequently struck those
fines and assessments after finding that appellant lacked the
ability to pay them.2
       “Where there is a discrepancy between the oral
pronouncement of judgment and the minute order or the abstract
of judgment, the oral pronouncement controls.” (People v.
Zackery (2007) 147 Cal.App.4th 380, 385.) We shall order the
judgment corrected accordingly. (People v. Mitchell (2001) 26
Cal.4th 181, 185.)
                            DISPOSITION
       The judgment is modified by striking the $300 restitution
fine (§ 1202.4, subd. (b)), the stayed $300 parole revocation fine
(§ 1202.45), the $30 criminal conviction assessment (Gov. Code,
§ 70373) and the $40 court operations assessment (§ 1465.8). The
superior court shall prepare an amended abstract of judgment
and forward a copy to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.




      2 Contrary to appellant’s claim, the court did not purport to
strike the $225 in victim restitution that appellant was ordered
to pay pursuant to section 1202.4, subdivision (f). In any event,
the court was prohibited from considering whether appellant had
the ability to pay victim restitution, which directly compensates
the victim for the economic losses he suffered as a result of the
crime. (§ 1202.4, subd. (g); People v. Evans (2019) 39 Cal.App.5th
771, 775-778.)


                                 5
      NOT TO BE PUBLISHED.




                                     CODY, J.*


We concur:



      GILBERT, P.J.



      YEGAN, J
.




      *Judge of the Ventura Superior Court assigned by the
Chief Justice pursuant to article VI, section 6 of the California
constitution.


                                 6
                  Shannon K. Cooley, Judge
             Superior Court County of Los Angeles
               ______________________________

      Lenore De Vita, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Michael J. Wise, Deputy Attorney
General, for Plaintiff and Respondent.